PER CURIAM: *
The summary judgment of the district court is affirmed. Plaintiff has given no admissible evidence of deprivation or liability for violation of his constitutional rights. His conclusions about the legal wrongs inflicted on him and his property, even if sincerely believed, will not be enough to sustain his lawsuit.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.